Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendments have been received.
Claims 1-74 are canceled by applicant.
New claims 75-93 are added.
Claims 75-93 are pending in this application and are being examined on their merits.

Objection(s):
Claim 75 and 81 are objected to because of the following informalities:  
In claim 75, line 7, replace “sodium-stearyl” with  --sodium stearyl--.
In claim 81, line 7, replace “sodium-stearyl” with  --sodium stearyl--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 75-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 75 the recitation “wherein the formulation releases the beta-lactamase in the gastrointestinal (GI) tract” is indefinite because it employs functional language which does not adequately define the structure that accomplishes the claimed function. Moreover, there is no special definition in the specification for a structure that performs the claimed function. As such, intended scope of the claim is not clear.   
Suggestion to obviate the rejection: amend claim to define the structure that accomplishes the claimed function in claim 75.

In claim 76 the Markush groups “beta-lactamase comprises an amino acid sequence … SEQ ID NO: 1 or SEQ ID NO: 5” is indefinite because the Markush groupings in claim 76 do not require selection from a closed group(s) of alternative members (also see MPEP 2173.05 (h) ). 
Suggestion to obviate the rejection: in claim 76 , line 2, after with, insert –the amino acid sequence selected from the group consisting of--.

In claim 77 the Markush groups “beta-lactamase comprises an amino acid sequence … SEQ ID NO: 1 or SEQ ID NO: 5” is indefinite because the Markush groupings in claim 77 do not require selection from a closed group(s) of alternative members (also see MPEP 2173.05 (h) ). 
Suggestion to obviate the rejection: in claim 77 , line 2, after with, insert –the amino acid sequence selected from the group consisting of--.

In claim 81 the Markush groups “beta-lactamase comprises an amino acid sequence … SEQ ID NO: 1 or SEQ ID NO: 5” is indefinite because the Markush groupings in claim 81 do not require selection from a closed group(s) of alternative members (also see MPEP 2173.05 (h) ). 
Suggestion to obviate the rejection: in claim 81 , line 4, after with, insert –the amino acid sequence selected from the group consisting of--.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 81-84 and 91-93 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 81 the recitation “the formulation comprises at least one pellet” fails to further limit the subject matter of the claim 75 and fails to include all the limitations of the claim 75 upon which claim 81 depends, specially because a pellet is broader that a particle and the nexus between particle in claim 75 and pellet in claim 81 is unclear.

Suggestion to overcome the rejection: for example, amend claim 81 to include all the limitations of claim 75, or for example, rewrite claim 81 in an independent format. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion(s):
No claim(s) is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651